Citation Nr: 0725808	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
January 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the hearing is associated with the claims file.

The Board remanded this appeal in May 2005 to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development, including an examination, which the 
AMC completed and returned the case to the Board.  In January 
2007, the Board denied other claims appealed by the veteran 
and again remanded his right shoulder claim to the AMC for 
additional development.  The AMC completed the additional 
development as directed, continued the denial of the claim, 
and returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The most probative evidence of record weighs against the 
finding of an etiological relationship between a right 
shoulder disorder manifested by limitation of motion (LOM) 
and the veteran's military service.



CONCLUSION OF LAW

A right shoulder disorder manifested by LOM was not incurred 
in or aggravated by active service  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Although the veteran's claim was received prior to 
the enactment of the VCAA, the Act is applicable to his 
claim, as it was pending before VA and not final on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  In Pelegrini II the 
Court recognized the impossibility of compliance with the 
VCAA notice requirements in claims where the initial 
adjudication occurred prior to the Act's effective date and 
concluded that it would be impractical and no benefit to the 
claimant to set aside the prior decision and require the 
claimant to initiate a new claim.  But the Court nonetheless 
held that a pre-VCAA claimant is entitled to content-
complaint VCAA notice prior to a final decision on a claim.  
Pelegrini II, at 120.  And subsequent decisions by the Court 
and the Federal Court of Appeals For The Federal Circuit 
(Federal Circuit) held that a remand for VCAA compliance 
fully cures any timing-of-notice error.  See  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006);  see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Further, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
claimant.  Id.; see, too Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).

In this case, an October 2001 RO letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any further evidence that was relevant to the claim.  
The Board notes that the 2001 letter did not include the 
specific language of the "fourth element"-that is, to 
provider all information in his possession related to his 
claim.  However, the veteran had received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim. 
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the October 2001 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
This correspondence included the specific request that the 
veteran inform the RO as to any additional information or 
evidence that he wanted that agency to obtain on his behalf, 
or that he otherwise send the evidence still needed to 
support his claim as soon as possible.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VA O.G.C. Prec. Op. No. 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).

Further, since the letter was issued prior to the Court's 
decision in Dingess/Hartman, it is obvious whay it did not 
inform the veteran how downstream disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations.  Pursuant to the Board's 2006 
remand, however, a February 2007 AMC letter provided full 
content-compliant VCAA notice to the veteran, including how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  
Further, the March 2007 SSOC reflects that the AMC 
readjudicated the veteran's claim on a de novo basis in light 
of all evidence added to the record.  Thus, all notice 
requirements were met.  38 U.S.C.A. § 5103(a), 5104, 7105; 
Dingess/Hartman, 19 Vet. App. at 493; see Prickett, 20 Vet. 
App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, treatment records of the 
private provider identified by him, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran asserts that he was injured in a 1973 shipboard 
accident.  His primary injury was to his back, but he asserts 
that he also injured his right shoulder in the same accident.  
He further avers that the accident rendered him unconscious 
for three days.  Transcript, pp. 15, 19; and NOD.  As 
discussed below, the Board finds that the preponderance of 
the probative evidence is unfavorable to the veteran's claim.

Most remarkably, the service medical records do not contain 
any apparent entries that were made contemporaneous with the 
veteran's injury.  A December 1973 orthopedic consult entry 
notes a complaint of back pain due to a twisting injury in 
August.  A March 1976 Medical Evaluation Board (MEB) 
addressed the veteran's continued physical fitness to perform 
military duty in light of his back injury.  The report noted 
a one and one-half year history of intermittent back pain.  
The report is silent as to the cause or etiology of the 
veteran's back injury, and it made no reference to any other 
injury.  The MEB found and recommended the veteran as fit for 
full duty.

A September 1973 entry notes a complaint of right shoulder 
pain due to the veteran having fallen off of a horse and 
landing on the right shoulder.  Examination revealed mild 
tenderness to palpation over the scapular, moderate 
tenderness over the acromioclavicular joint, and full range 
of motion (ROM).  There is no notation of any positive 
findings on the X-ray, nor are there any entries related to 
subsequent complaints from that incident.

In February 1974, the veteran had an examination to determine 
his eligibility for a program named, BOOST.  The examination 
report of the same month shows that his upper extremities 
were assessed as normal and he was certified as physically 
fit for sea and foreign duty.  He underwent another 
examination in 1976 to determine his fitness for re-
enlistment.  On his June 1976 Report Of Medical History, he 
indicated his back injury due to a fall from a safety 
harness, but he denied any history of bone, joint, or other 
deformity.  No mention was made of any prior shoulder 
complaints or symptoms.  The June 1976 Examination Report 
shows that the examiner only noted that an occasional blood 
pressure check was indicated.  No other notations were made, 
and the veteran's upper extremities were assessed as normal, 
and he was certified as physically fit for discharge or 
retention.

The veteran had another physical in November 1976 for BOOST.  
He again noted his in-patient treatment for his back injury, 
and that his treatment was a back brace and weight reduction.  
He denied any history of other complaints.  The November 1976 
examination report noted obesity and elevated systolic blood 
pressure but no abnormality of his upper extremities, which 
were assessed as normal.  He was deemed physically fit for 
the program.

A June 1977 entry notes the veteran's presentation with 
complaint of muscle pain of his right shoulder.  There is no 
indication of a possible reason or source of the pain.  
Examination revealed full ROM, and the assessment was a 
possible strain.  On subsequent Reports of Medical History 
completed by the veteran and Reports of Periodic Examinations 
in March 1980, May 1983, April 1987, October 1991, September 
1994, and September 1996, the last being his physical 
examination for retirement, the veteran made no notation of 
any problem with his right shoulder nor was one assessed by 
the examiners.  His upper extremities were assessed as normal 
at all of those referenced examinations.  He consistently 
made note of his back injury but never any reference to a 
right shoulder problem.  The examiners related findings of 
degenerative joint disease solely to his knees.

The Board also notes that the service medical records contain 
periodic reviews of the veteran's medical records where 
problem areas were listed, and none of those listed his right 
shoulder.  The final one was accomplished in February 1996 in 
preparation for his then pending retirement.  The original of 
that letter in the service medical records does not list the 
veteran's right shoulder.  Further, that letter did not 
include an attachment.  The relevance of that fact will be 
discussed later.

This is the state of the documented picture of the veteran's 
right shoulder as shown in the service medical records, and 
it is against that documented picture that the Board will now 
consider the evidence that the veteran asserts is favorable 
to his claim.  The Board, however, finds that it is-at most, 
neutral.

One of the veteran's private physicians, Dr. Kidd, prepared 
an April 2000 letter specifically in support of his VA claim.  
Dr. Kidd noted several injuries the veteran reportedly 
sustained and conditions he was exposed to, both during his 
active service.  Dr. Kidd noted that the veteran had a 
harness injury associated with an explosion which left 
residual burns to his thighs, hands, and left foot, the 
veteran had arthritis of the knees, back, hands, and feet, 
"and a right shoulder injury."  Dr. Kidd then commented 
that, "[g]iven the history of what he has experienced during 
his military service along with medical evidence in his file 
and his symptoms, . . . I believe his claim to be well 
grounded."

At the September 2005 VA examination, the veteran told the 
examiner that he was injured in a 1973 explosion where he hit 
his head, was rendered unconscious, and that he also injured 
his right shoulder in that incident.  While the examiner 
noted that the veteran's report seemed credible and was 
unlikely to have been fabrication, he was unable to confirm 
it from his review of the service medical records.  The 
veteran also told the examiner that he had not had any right 
shoulder symptoms over the prior 10 to 15 years.

Examination revealed ROM of 0 to 165 degrees on abduction and 
forward flexion, 0 to 90 degrees of external rotation, and 0 
to 75 degrees of internal rotation.  Parenthetically, normal 
ROM is 0 to 180 degrees for abduction and forward flexion and 
0 to 90 degrees for external and internal rotation.  See 
38 C.F.R. § 4.71a, Plate I.  The examiner noted that the 
service medical records made no mention of treatment for the 
right shoulder related to an explosion.  So, he opined that 
it was less than 50 percent probable that the veteran's 
minimal LOM shown on examination was secondary to the 1973 
injury as reported by the veteran.

During the Board's 2006 review of this claim, it was noted 
that, while the examiner at the 2005 examination excluded any 
1973 explosion as the etiology of the veteran's right 
shoulder LOM, he did not address the two other incidents 
related to the right shoulder in the service medical records; 
specifically, the veteran's 1973 fall off of the horse.  So, 
the Board remanded the case for the examiner to clarify his 
findings and opinion.

In a February 2007 addendum, the examiner noted his 2005 
report and the September 1973 entry in the service medical 
records related to the veteran's right shoulder.  The 
examiner observed that the veteran's 1973 complaints were 
minor and apparently resolved, and the same was true at his 
discharge physical examination in 1996.  The examiner noted 
that his second review of the veteran's file did not change 
either his findings or opinion at the 2005 examination; it is 
less likely-that is less than a 50 percent probability, that 
the veteran's current shoulder condition is due to or 
etiologically related to his military service.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, 
the Court has explicitly "rejected the broad application of 
the 'treating physician rule' that gives the opinions of 
treating physicians greater weight in evaluating veterans' 
claims." Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) 
(citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see 
Guerrier v. Brown, 7 Vet. APP. 467 (1993).

The totality of the evidence of record convinces the Board to 
accord much greater weight to the VA examiner's opinion than 
Dr. Kidd's.  The evidence in fact shows Dr. Kidd's opinion as 
stated in his April 2000 letter to be conclusory and not even 
necessarily in accord with his own treatment notes related to 
the veteran.

Initially, the Board is quite aware that it cannot reject a 
medical opinion solely on the rationale that it was based on 
history given by the claimant without first testing 
credibility of the history on which it was based.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005) citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1993).  But, on 
the other hand, a physician's mere recording of history as 
reported by a patient without adding his/her assessment of 
that history along with clinical findings does not 
constitute a diagnosis or valid nexus opinion, as the 
diagnosis or opinion is not better than the information 
relied on.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).

Dr. Kidd's records related to the veteran's April 2000 visit 
specifically states that the veteran consulted him for 
clarification of benefits for injuries he sustained while in 
service, and that the veteran presented him with a list of 
medical problems, including many sustained in an explosion 
in the early 1970s.  His examination and findings at that 
visit did not include any related to the veteran's right 
shoulder.  Further, the Board is convinced that the list the 
veteran presented Dr. Kidd was in fact prepared by him and 
was not merely a document copied from his service medical 
records.

The Board noted earlier that the February 2006 problem list 
in the service medical records does not note that an 
enclosure or attachment was part of it.  The Board notes 
that one portion of the claims file has the list, which is 
labeled, "Attachment I," immediately behind the February 
1996 problem list.  But it is "Attachment I" because the 
veteran attached it to his formal claim for VA benefits (VA 
From 21-626).  Now the Board fully recognizes that the 
veteran has never asserted that this list is anything other 
than a list he compiled.  But the Board deems this fact 
relevant in assessing the weight to accord Dr. Kidd's 
opinion, as he essentially addressed the veteran's 
subjective assertions rather than documented events in the 
service medical records.  The distinction is not 
insignificant.

Dr. Kidd also made reference to burns the veteran reportedly 
sustained from the "reported" 1973 explosion.  First, the 
Board has already noted that the service medical records 
make no mention of an explosion or the specific manner the 
veteran injured his back in 1973.  But, a March 1979 entry 
in the service medical records notes that the veteran 
sustained first and second degree hot water burns to his 
abdomen, thighs, hands, and left foot, from a steam pressure 
cooker accident.  (Emphasis added).  This was approximately 
six years after he injured his back and no mention was made 
of an explosion.

The Board further notes that a December 1999 entry in Dr. 
Kidd's records notes the veteran's report of a fall off of a 
chair about a year and one-half earlier, which would have 
been 1997 or 1998, and the areas involved was just under his 
right rib cage.  And in an October 2001 note, Dr. Kidd noted 
findings of degenerative arthritis, but not in the veteran's 
right shoulder.

In light of the above, the Board is constrained to find that 
Dr. Kidd's opinion is not consistent with the veteran's 
documented medical records, including those maintain by him.  
But the VA examiner on the other hand, conducted a 
comprehensive review of the claims file, including the 
service medical records.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  
Having done so, the Board finds the VA examiner's opinion 
merits the greater weight.

The veteran is not competent to render an opinion on matters 
which require medical knowledge, such as the underlying 
condition which is causing the symptoms observed.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet .App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Now the Board acknowledges the veteran's 
assertions that he injured his shoulder when he injured his 
back and that the mode of injury was an explosion, and that 
these are matters which a lay person without medical training 
is normally competent to provide evidence on, as those are 
events of which a claimant should have first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

But the Board is still not required to turn a blind eye to 
the state of the medical record.  And it makes no mention of 
an explosion or that there ever was an instance of the 
veteran having lost consciousness.  Further, none of the 
veteran's Reports of Medical History show an instance where 
he checked "Yes" for any history of a period of 
unconsciousness.  The 1976 Report has a vertical mark in the 
"Don't Know" column, but the "No" column is also checked.  
While this point is not directly related to the right 
shoulder, it is very relevant to the accuracy of the 
veteran's recall of events.

So, while the service medical records show two instances 
where he was treated for complaints related to his right 
shoulder, the totality of the evidence shows them to have 
been acute and transitory events which resolved without any 
chronic residuals.  See 38 C.F.R. § 3.303.  And this may well 
be where the veteran's recall and assertions are not 
supported by applicable law and regulation.  Service 
connection is not allowable for events one may have 
experienced in active service, but rather for lasting and 
current residuals manifested in a diagnosed condition or 
disease.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."); see, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Thus, while the veteran in fact had treatment for his right 
shoulder in service, the medical evidence, as shown by the VA 
examiner's examination and opinion, is that he has no current 
residuals or disorder related to those events.  The only 
right shoulder pathology shown by objective clinical 
examination was mild LOM.  The 2005 X-ray was read as having 
shown a normal right shoulder.  And the VA examiner 
specifically opined that the veteran's current LOM was not 
related to the instances documented in the service medical 
records.  Thus, the Board finds that the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.303.  In light 
of this finding, there is no reasonable doubt to resolve.


ORDER

Entitlement to service connection for residuals of a right 
shoulder injury manifested by LOM is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


